EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dave Josephs on 6/24/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for the production of drill holes having improved surface quality and dimensional accuracy in difficult to machine materials, in which a removal of material takes place in order to produce a drill hole by electrochemical erosion of material by first and second electrodes that are moved in the longitudinal direction of the drill hole being produced in the direction onto the material to be processed at a feed rate, wherein the drilling proceeds in at least two steps, 
wherein, in the first step, the electrochemical processing takes place using the first electrode having an electrode tip on which at least one electrochemically active side wall is formed that runs obliquely to the longitudinal axis of the first electrode 
wherein, in a second step, the further processing of the drill hole to the final diameter takes place by an electrochemical processing using the second electrode having at least one side wall that encloses an angle between 1 and 60[Symbol font/0xB0] with the longitudinal axis of the electrode that runs along the direction of the electrode advance in which the feed rate of the second electrode is greater than 50 mm/min and less than or equal to 60 mm/min, and 
wherein the difficult to machine materials are alloys based on Ti, Fe, Ni, or Mo, and the difficult to machine materials are alloys produced by powder metallurgy.
Cancel claim 13.
In claim 14, replace “13” with --1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the inclusion that the first electrode and second electrode have side walls that run oblique to the longitudinal axis of the respective electrodes along with the rates and materials being worked upon overcome the closest prior art of record.
The closest art is DE102010032326 of Burger et al, however, Burger does not teach the utilization of the two shaped electrode and it would not be obvious to one of ordinary skill in the art, when considering the first step, rate and material being worked upon, to modify Burger to utilize the desired shaped electrode to produce the hole in the component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759